 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHemisphere Broadcasting Corporation(WBCN)andLesley E. Warren. Case 1-CA-23094July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn June 26,1986,AdministrativeLaw JudgeNorman Zankel issued the attacheddecision.TheGeneral Counsel filedexceptions and a supportingbrief,and the Respondent filed an answering brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusionsonly to theextent consistent with thisDecision and Order.The judgefound,and we agree,that the GeneralCounsel has failed to sustain her burden underWright Line'of establishing a prima facie case ofdiscrimination in the dischargeofLesleyE.Warren based on her union or other protected con-certedactivities. It is,therefore,unnecessary to re-solvewhethertheRespondentwould have dis-charged Warren in the absenceof these activities.We also find, however,that a preponderance of theevidence does support a finding that Warren's dis-chargewas discriminatorilyaccelerated.Herformer coworkers, Stephen Berger andJudy Car-lough,both of whom werepromoted to superviso-ry positionsshortly before Warren's discharge, har-bored strong animus againstWarren because of herposition on withdrawing sales personnel from thecollective-bargaining unit.They influenceda rever-sal of a management decision made priorto theirpromotions to defer the date of Warren's termina-tion until a replacement for her position could befound.We agree withthe GeneralCounsel that theissue has been fully and fairly litigated.The judgeacknowledged that,ifBerger andCarlough intheir newlyattained capacities as su-pervisors participated in the Respondent's decisionto dischargeWarren (i.e., had theirpromotionspredated the discharge decision),thatwould pro-vide a substantial basis for inferring that the dis-charge wasunlawfully motivated. This is becauseBerger and Carlough were in theforefront of ef-forts to severthe sales division from the unit.Berger,at least,was found to have harbored sub-stantial hostility towardWarren forher resistance'251NLRB1083 (1980),enfd.622 F 2d 899 (1st Cir 1981).cert.denied 455 U S 789(1980), approvedinNLRBY.TransportationManage-ment Corp.,462 U S 393 (1983).to those efforts.The judge further found that War-ren's resistance risked, but did not ultimately preju-dice,Berger and Carlough's promotional opportu-nities.The judge declined to pass on the GeneralCounsel'salternative theory,finding that Bergerand Carlough's request for Warren's immediate ter-mination was a"sincere and legitimate benevolentexpression."We disagree.In sales department shop meetings and informaldiscussionsWarren and Berger heatedly debatedthe issue of severing that department from the unit.Berger and Carlough had both long advocatedwithdrawal from the unit and voiced their con-cerns to the shop. Based on representations theyhad received from management,they viewed theirproposal as facilitating both sales department accesstomanagement information(from which they hadbeen barred so long as the information could beused in negotiations)and a restructuringof the de-partment to increase the number of supervisory po-sitions,of whichBerger and Carlough were boththe ultimate beneficiaries when the latter aspect oftheir proposal was implemented.Warren, on theother hand,opposed the proposal and expressedher intentions to continue to be covered by a unioncontract.As Carlough described it, "it was an emotionalthing,"withWarren pitted against the rest of hershop on the issue,particularlyagainstBergerwhose arguments with Warren were loud andbitter.Warren abstained from voting on the pro-posal at the first union membership meeting, whichvote was conducted by a show of hands.Warrenspoke against the proposal and also abstained fromvoting at the second membership meeting and, al-though the vote was by secret ballot,she revealedher abstention-the only one.Warren further credi-bly testified to Berger and Carlough's adverse reac-tion after their proposal was defeated.At a March15, 1985 meeting between membership and manage-ment,Warren attacked the same proposal when itwas presented by management and, after other pro-posals affecting compensation for sales representa-tives and the additional management slots werelater negotiated,Warren vigorously opposed ratifi-cation.The judge concluded that Warren's unionactivities were open and notorious.Berger and Carlough acknowledged havingurged Sales Supervisor Robert Mendelsohn to ter-minateWarren immediately on learning that Men-delsohn intended to do so when her replacementwas hired, and it is undisputed that he adoptedtheir suggestion.The explanations for opposing de-ferral of hertermination were not consistent. Thus,both Berger and Carlough stated they had favoredan immediate termination in a spirit of compassion290 NLRB No. 50 HEMISPHEREBROADCASTING CORP.and fairness toward Warren so as not to foster herfalse expectations that she would fit into the newdepartmental structure. Carlough stated as her firstconcern, however, a perceived interference withthe Respondent's ability tosustainWarren's currentaccounts if her pending vacancy became publicknowledge in the course of interviewing candidatesto replace her.First, the intense hostility betweenWarren andher former colleagues belies any claim that theirmotives flowed from any genuine spirit of compas-sion.As to the "publicity" motive advanced byCarlough, the record shows that the interviewingprocess for Warren's replacement was already wellunderway at the time Carlough allegedly voicedconcern that the news would spread within the in-dustry.Further,Bergermentioned no such ex-pressed concern over publicity, and Mendelsohn'stestimony in that regard conflicted as much withCarlough's as corroborated it. Thus, Mendelsohntestified that Berger and Carlough feared not thatthe spread of news of Warren's pending termina-tionwould threaten accounts, but that "wordwould get back to Lesley."We therefore reject the reasons advanced by theRespondent's witnesses for urging an accelerationof Warren's termination and find the real reasonwas the evidenced hostility toward Warren's pro-tected activity of resisting withdrawal of her shopfrom the bargaining unit. Accordingly, we find thatthe Respondent violated Section 8(a)(3) and (1) byacceding to unlawful motivation from its supervi-sors to accelerate an already planned lawful dis-charge.2REMEDYHaving found that the Respondent violated Sec-tion 8(a)(3) and(1) of theAct, we shallorder it tocease and desist and to take certain affirmativeaction designated to effectuate the policies of theAct.Having foundthat LesleyE.Warren's dischargeon May 14,1986,was accelerated because of herunion activities,but that the Respondent intendedto terminateher lawfullywhen a replacementcould be hired,we shall not order that she be of-fered reinstatement,but only that she be madewhole for anyloss of earnings she may have suf-fered as a result of her discharge prior to the hiringof that replacement,by payment to her of a sum ofmoney equal to the amount she would have earnedinwages and other benefits from the date of hertermination to the date of her replacement,less netinterim earnings.The amountof backpayshall be2 See Ohio Valley Graphic Arts,234 NLRB 493 (1978)395calculatedin the mannerset forth inF.W. Wool-worthCo., 90 NLRB 289 (1950), with interest to becomputedin the mannerprescribed inNew Hori-zonsfor the Retarded.3ORDERThe National Labor Relations Board orders thatthe Respondent, Hemisphere Broadcasting Corpo-ration (WBCN), Boston, Massachusetts, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Accelerating the timing of employees' termi-nations for engaging in activities protected by Sec-tion 7 of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make Lesley E. Warren whole for any loss inearningsand other benefits, plus interest, she mayhave suffered because of the discrimination againsther in accordance with the provisions set forth inthe remedy sertion of this decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at its Boston, Massachusetts facilitycopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 1, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.a 283 NLRB 1173 (1987). Interest on and after January I, 1987, shall becomputed at the"short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621), shall be computed in accordance withFlorida Steel Corp.231 NLRB 651 (1977).4 If this Order is enforced by a judgment of a United States courtofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 396DECISIONSOF THE NATIONALLABOR RELATIONS.BOARD(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.WILFORD W. JOHANSEN,concurring in part anddissenting in part.Iagreewithmy colleagues that the GeneralCounsel failed to sustain her burden of establishinga prima facie case of discriminatory motivation inthe Respondent's discharge of Lesley E.Warren.Unlike my colleagues,however,I find based on thecredited testimony that the Respondent did notviolate Section 8(a)(3) of the Act by the timing ofWarren'sdischarge.Accordingly,Idissent fromthe finding of a violation and would dismiss thecomplaint in its entirety.APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentDECISIONSTATEMENT OF THE CASENORMAN ZANKEL,Administrative Law Judge. Thiscase was tried before me on various dates between 29January and 19 February 1986 in Boston,Massachu-setts.'The charge was filed by Lesley E.Warren againstHemisphere Broadcasting Corporation(WBCN) (theEmployer)on 5 August 1985.2 The case was heard pur-suant to a complaint that issued on 7 October.In substance,the complaint,as amended at the hearing,alleges that the Employer violated Section 8(a)(3) and (1)of the National Labor Relations Act (the Act)by discri-minatorily discharging Warren on 15 May.3All parties were afforded the opportunity to presentoral and documentary evidence,examine and cross-exam-ine witnesses,and to present oral argument.Posthearingbriefs have been received from counsel for the GeneralCounsel and from the Employer.On the entire record,including my observation of thedemeanor of the witnesses,4Imake the followingFINDINGS ANDCONCLUSIONSThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of the Act givesemployees these rights.To organizeTo form,join,or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTaccelerate the timing of termina-tion of our employees because of their activitiesprotected by Section7 of the Act.WE WILL NOTinany like or related mannerinterferewith, restrain,or coerce you in the exer-cise of rights guaranteed you by Section 7 of theAct.WE WILL makeLesley E.Warren whole for anyloss of earnings and other benefits resulting fromthe unlawful acceleration of her discharge,less netinterim earnings,plus interest.HEMISPHEREBROADCASTING CORPO-RATION (WBCN)Anthony D.Dadalt,Esq.,for the General Counsel.Mary L.Marshall,Esq. (Stoneman,Chandler&Miller),ofBoston,Massachusetts,for the Respondent.John J.McDonough,Esq.(DiMento&Sullivan),ofBoston,Massachusetts,for the Charging Party.1.JURISDICTIONJurisdiction is uncontested. The Employer,a corpora-tion,at all material times, has been engaged in the oper-ation of a radio broadcasting station,WBCN, with aplace of business,and offices,inBoston,Massachusetts.The Employer's gross revenues exceed $100,000 annual-ly; and in the same period,itpurchases and receives atitsWBCN facility products, goods, and materials exceed-ing $5000 in value directly from points outside Massa-chusetts.Also, at all material times, the Employer was amember of,or subscribed to, various interstate newsservices and advertised nationally sold products.The Employer admits, the record reflects, and I find ithas been,and is, an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.The parties agree,the record reflects, and I find thatLocal 262,United Electrical,Radio and Machine Work-ers of America(UE) (Local 262)has been,at all times, alabor organization within the meaning of Section 2(5) ofthe Act.'The parties completed presentation of evidence on 19 February, butthe hearing was adjourned for administrative purposes.The hearing wasclosed by my written order issued 3 March 19862All dates are in 1985 unless otherwise stated'The complaint contains no allegation that the Employer engaged inconduct independently violative of Sec 8(a)(1).Warren and Robert Mendelsohn.the Employ.er's general sales manager,were sequestered I perceive no critical credi-bility conflicts betweenWarren and Mendelsohn. although each present-ed extensive testimony as a witness for opposing parties HEMISPHEREBROADCASTING CORP.397II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundsWarren was hired as an account executive in the Em-ployer's sales department on 4 September 1984.6 At thattime,the salespeople were representedby Local 262 forcollective-bargaining purposes.The Employer and Local262 were parties to a collective-bargaining agreement,which became effective in May 1982.The terminationdate of the agreement was 17 March.The bargainingunit consisted of all nonsupervisoryWBCN employees,including the salespeople.Warren andMarc Woolfboth became salespeople inSeptember 1984. Seven other individuals were then em-ployed as salespeople.They are Stephen Berger, JudyCarlough, Tracie Christmas, JeffMesserman,O'Connell,HeleneWexler,and Scott Zeien.In September 1984 the Employer's relevant superviso-ry hierarchy at WBCN consisted of Tony Berardini,, gen-eralmanager,and Mendelsohn.Mendelsohn was the im-mediate supervisor of the salespeople.InMay,Berger,Carlough,and Messerman became supervisors.The effectivedate of Berger's and Carlough's supervi-sorystatus is important.In part, the General Counsel'sprima facie case relies on the knowledge possessed byBerger and Carlough of Warren's protected activity andon their purported hostility toward her.Ifind thatBerger and Carlough became supervisors on 10 May.Berardini issued a memorandum to that effect to the Em-ployer's staff on that date(G.C. Exh.8).Berger testifiedMendelsohn advised him of the promotion a day or twobeforeBerardini's memorandum was issued.The recordshows,also,Berger and Carlough attended and partici-pated in management meetings immediately after an-nouncement of their appointments as supervisors.All rel-evant evidence regarding the promotion date is undis-puted.Berger,Carlough, and Wexler advocated changes inthe sales department for years before the 1985 contractnegotiations.A principal objective was the creation ofmanagement positions. Another was to disseminate someof the Employer'sconfidentialfinancial informationamong the salespeople. Removal of salespeople from theUnion was urged by Berger and Carlough to accomplishthese goals.These objectives were discussed among thesalespeople during prenegotiation meetings conducted on7 and 11 January. Warren openly opposed the objectives.These matters also were discussed during meetings con-ducted among all bargaining unit employees on 8 and 17January.'The Employer and Local 262engaged in negotiationsbetween the third week of February and 15 March. Onthe latter date,Mel Karmazin,president ofWBCN'sparent company,met with all employees.Berardini andMendelsohn were present. This meeting preceded thecollective-bargaining session of that date.Later, on 15 March, the Employer and Local 262reached tentative accord on terms of a new collective-Derived from admitted or unrefuted evidence6Hereafter,account executives will be called salespeople7Details of the union meetingswill be reported below.bargaining agreement.Thereafter,Local 262 conducted aratificationmeeting among its membership.Warren saidshe was expressly opposed to the contract.She was theonly person who voted against ratification.The contractwas ratified by membership vote 2 or 3 days later. Thenew contract is effective 17 April through 17 March1988.On 15 May,Mendelsohn discharged Warren.She hasnot worked for the Employer since that date.The Em-ployer admits its refusal to reinstate Warren at all timesafter herdischarge.B. The Instant Dispute1.Warren's employment and terminationThe operative factsare substantially undisputed.8 Rev-enues derived from sale of advertising comprise the Em-ployer's principal income source.The salespeople are re-sponsible for selling advertising,servicing advertisers,and collection of accounts.Salespeople are compensatedon a commission basis.WhenWarren was first em-ployed,the salespeople's commission rate was establishedin the 1982-1985 collective-bargaining agreement.Salespeople develop their workload intwo ways: (1)assignment of particular accountsby the Employer'smanagement;and (2)acquisition of accounts as "newbusiness"by personal solicitation.Two methodsgeneral-ly result in new business.In one,salespeople use personalinitiativeto identifyand solicit potential advertisers. Inthe secondmethod,salespeople nurture the interest ofnew advertisersby followingup on inquiries regardingadvertisingmade by thepotential customer.This secondmethod is known as "call-ins."Warren appliedfor herpositionwith the Employer inlate summer1984.At thattime,she had at least 2-1/2years'experienceas a radio advertising account execu-tive.Mendelsohn interviewedWarren three times. Theydiscusseda variety ofmatters relevant to the functionsand expectations of salespeople.Mendelsohn told Warrensalespeople needed to maintain saleslevelsand relation-shipswith existing accounts and to develop new busi-ness.Mendelsohn said that Warren's emphasis should beto attract and retain stable and established businesses.Warren told Mendelsohn she had prior experience serv-icing concert accounts.Specifically,Warren named twosuch major accounts:Tea Party (also calledDon Law)and GeminiConcerts.Warren said she thought her expe-riencewith those accounts would be usefultoWBCN.She asked Mendelsohn to assign those accounts to her.During Warren's third interview,she and MendelsohndiscussedLocal 262.Mendelsohn said,"Oh, by the way,did I tell you about theUnion?"Warren answered thatshe had beenon strike, but reluctantly,at one of theradio stations of previous employment.Warren said shedid not want to be on strike.Mendelsohn responded itwas "as though there were no union" at WBCN;that ev-8every bit of evidence, or argument of counsel,isdescribedHowever,each has been considered Omitted material is deemed irrele-vant, superfluous,or of little significant probative worth.Unless other-wise stated, events and conversations reported by me are unrefuted, ad-mitted,or corroborated by opposing witnesses or documentary evidence. 398DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDerything was "very amicable";and that "the only thingthat the Union did was lock in your commission ratesand that it also prohibited management from havinghouse accounts."9Warren said this assurance from Men-delsohn was"very acceptable"to her.Mendelsohn assigned a group of accounts to Warrenwhen she assumed her position as a salesperson. TeaParty Concerts was among those accounts.That accountrepresented the largest sum of advertising revenueamong those assigned to Warren.Neil Jacobsen is and,at all material times, has beenemployed by Don Law.He is responsible for all the ad-vertising placed for Tea Party.Jacobsen resistedWar-ren's assignment to the Tea Party account.SalespersonWexler formerly serviced that account.Jacobsen toldMendelsohn he was satisfied with Wexler's performanceand did not want a new salesperson assigned to him.Mendelsohn prevailed on Jacobsen to accept Warren asthe Tea Party representative.Jacobsen agreed.Jacobsenwas consistently unhappy with the wayWarren serviced his account. Jacobsen testified that"fairly soon"afterWarren took charge of his account,he felt she was not going to work out.Specifically, Ja-cobsen reported to Mendelsohn that Warren failed toplay advertising commercialsfor his review before theywere played on the air.He also told Mendelsohn Warrenhad not reserved advertising space as Wexler had done.Mendelsohn received adverse comments from sales-peopleWexler and Christmas about Warren'spersonalappearance in late September or October 1984. Eachcomplained that Warren was not dressing professionally.Wexler personally advised Warren her appearance wasthe subject of discussion among other employees.WexlersuggestedWarren improve her appearance on the joband offered to assistWarren in selecting appropriateclothing.Wexler reported her conversation with WarrentoMendelsohn.Mendelsohn did not personally confrontWarren concerning her appearance,although he claimed,in testimony,he was not pleased with it. Mendelsohnclaimed he was satisfied thatWexler hadaddressed thesubjectwithWarren. The discussion between Wexlerand Mendelsohn occurred in October or November 1984.In mid to late December 1984,Jacobsen told Mendel-sohn that he would not renegotiatethe TeaParty con-tract inWarren's presence.In the past,WBCN's sales-person designated to service the Tea Party account par-ticipated in the annual rate-setting negotiations for an ad-vertising contract in the ensuing year. In fact,the 1984negotiations took place in December only among Jacob-sen,Mendelsohn,and Don Law,the owner of the TeaParty account.Mendelsohn conferred with Warren on the day follow-ing the Tea Party negotiations.He told Warren that DonLaw and Jacobsen were not pleased with how she serv-iced their account.Mendelsohn told Warren to do what-ever necessary to improve her relationship with Jacobsenand the Tea Party account.Warren said that she wouldtry to do so.During the first week of January,Mendelsohn againconferred with Warren.He told her that he was dissatis-fied with the amount of new business she had generated.Advertising rates quoted by salespeople to new clientsregularly were reviewed by Mendelsohn.By the end of1984,Mendelsohn concluded that Warren was not ag-gressively pursuing new business.His conclusion was de-rived from the dearth of requests from Warren for Men-delsohn to review quoted advertising rates.After theirdiscussion,Warren apparently made lists of certain pro-spective clients.Warren personally called on severalbusiness establishments in the suggested areas of newbusiness,but was unable to bring any of them into thestation as new accounts.Also, in early January, Warren gave her sales projec-tion for the first quarter of 1985 to Mendelsohn.They re-viewed these projections together.He told Warren thedollar amounts were disappointing.Mendelsohn also saidthat the sources from which she anticipated revenuewere not the most remunerative.On 18 January Mendelsohn discussed sales perform-ance with Warren. He said he was concerned about hersales performance on a project known as "expo." Sales-people were responsible for selling booth space. Mendel-sohn told Warren he expected her to sell more than onlytwo booths.Warren raised Local 262 during the 18 January con-versation.Warren toldMendelsohn she found "thewhole union procedure very distracting." 10Mendelsohngave no suggestions.He merely told Warren he did notwant those distractions to interfere withWarren's per-formance of her job.On approximately 30 January, Mendelsohn and Jacob-sen met.Jacobsen requested the meeting.He again toldMendelson he was unhappy with the way Warren serv-iced his account. Jacobsen reiterated earlier objections tohow Warren handled the account.Mendelsohn agreedthat Jacobsen's complaints were valid.He said theywould be relayed to Warren.Mendelsohn told Jacobsen,however,that he believed that Warren yet could satisfyJacobsen's requirements with more effort on Warren'spart.Later,on 30 January,Mendelsohn met with Warren.He told Warren that Jacobsen was still complainingabout how she handled the Tea Party account.WarrentoldMendelsohn she believed she was complying pre-cisely with Jacobsen's requests,and could not understandwhy Jacobsen was still not content.Mendelsohn said itwas her job to assuage a client's perception.Mendelsohnsaid he was concerned when a major account perceivedinadequacies in service.Warren said she believed shewas already doing everything she could to keep Jacob-sen's account happy.In early March,Berardini asked Mendelsohn to inves-tigate the reasons for a shortfall in achieving the sales de-partment revenue projections for the first calendar quar-ter in 1985.Mendelsohn compared actual sales to the10 The quoted phrase is an apparent reference to the unionmeetingswhich had been conducted on 7, 8, 11, and 17 January concerning theissue of the salespeople withdrawing from Local 262 The relevant con-9 The quotedphrasesare wordsattributedby Warren to Mendelsohn.tents of those meetings willbe described in the text below HEMISPHEREBROADCASTING CORP.projected sales of eachof the Employer's salespeople,except Christmas."Mendelsohn's analysis revealed unexpected deficienciesin the amount of business actually generated.To offsetthese deficiencies,most salespeople showed unanticipatedincreases in advertising among existing accounts or ac-quired unexpected new business that had not been pro-jected (R. Exhs.10(a)-(f)).Mendelsohn then factored inhis personal knowledge of the reasons certainof the pro-jections were deficient.Mendelsohn'scomparisonofWarren'sfirstquarterprojections to actual salesfor theperiod led him to con-clude that there existed more disappointing, than posi-tive,statistics.Specifically,Mendelsohn observed thesources of new business developedby Warrenwere (1)from the less preferable,"life-style"business; (2) derivedmostly from call-ins, previous accounts of the Employer,or leads developed by individuals other than Warren;and (3) of lowvolume.Mendelsohn combined these observations and conclu-sions together with his knowledgeof Warren'soverallsales level throughout her employment as a salespersonwithWBCN (R. Exhs.2 and 3). He concluded Warrenwas not succeeding as a salesperson.Mendelsohn as-cribed this conclusionto the followingfactors: (a) over-all sales;(b) lack of new business; (c) unable to satisfy ex-isting clients; (d) inability to get along with other sales-people;and (e)continued unprofessional appearance. 12The General Counselchallenges Mendelsohn'smethodof evaluatingWarren'sperformance.Specifically, theGeneral Counsel contends comparing Warren's projectedsales to her total sales is only onepossiblemeasure of herperformance and should"notbe a valid basis" of judgingher. I have assessed the various reasonspropounded bytheGeneral Counsel to support the quoted assertion(G.C.Br.21-32).Thosereasons are numerous andvaried.To enumerate each in this decision would serveno useful purpose.Itwould unduly lengthen this deci-sion.It suffices that I conclude, in combination,the Gen-eralCounsel's contentions concededly create suspiciouscircumstances.However,I find them unpersuasive whenviewed in the totality of relevant circumstances.Some of the General Counsel's contentions complainthatWarren inappropriately was held to standards thatare inapplicable to her.Such arguments are not impres-sive.They improperlyseek to substitute the personaljudgments of the trierof fact forthose managerial judg-ments exercisedby WBCNsupervision.In this connec-tion,I have considered the General Counsel's argumentsthatWarren's sales statistics and laudatory commentsfrom certain accounts,compiled and received after Men-delsohn conducted his March evaluations,"may wellhave changed his judgments."I acknowledge that theseevents are complimentarytoWarren. Conceivably, if a11 I accept Mendelsohn's uncontradicted assertion that Christmas wasomitted because her retention as a salesperson was part of a continuingobligation of the Employer to maintain certain minority composition onits professional staff12 The Employer adduced evidence purporting to show Warren exhib-ited an inability to get along with other salespeople and neglected to en-hance her professional appearance.I shall not evaluate this evidence be-cause I consider it not critical to the disposition of this case.399review of Warren'swork occurred in May,the decisionto discharge her (which I shall find was actually made inMarch)could have been reversed.But the failure to re-evaluate the situation,at best,can be said to be unreason-able.Unreasonableness,in the instant context,Ifind cannotbe equated with unlawfulness.I recognize that there maybe circumstances in which an employer's failure to con-sider an employee's job performance until the verymoment of discharge casts suspicion on the employer'smotivation.Ihave earlier noted that there is no conten-tion the Employer engaged in any conduct independent-ly violative of Section 8(a)(1) of the Act.In the absenceof proven direct evidence of unlawful motivation, I amunable to use whatever suspicious circumstances exist asa basisfor eithermaking an inference that Mendelsohn'sanalysis and conclusions are a sham;evidence of unlaw-fulmotivation; or that the Employer's stated reasons forWarren'sdischarge are pretextual.Suspicions,alone,"cannot serve as a basisfor findinga violation." SeeMason & Hanger-SilasMason Co.,270 NLRB 383, 385and cases cited at fn.7 (1984).Mendelsohn testified that he decided to dischargeWarren.He asserted his decision was based on the fivefactors described above.I find it unnecessary to analyzethe validity of each reason attributed by the Employer towarrant discharge.That task would be required only toestablish whether the Employer satisfied its burden underWright Line,251 NLRB 1083 (1980), enfd.662 F.2d 899(1stCir.1981), cert.denied 455 U.S. 989(1982); ap-proved inNLRBv.TransportationManagement Corp.,462 U.S. 393(1983). I shall find,below,that the prepon-derance of evidence is insufficient to establish the requi-site prima facie case. Accordingly, the Employer is re-lieved from showing it would have discharged Warreneven absent her having engaged in protected activity.13The Employer claims(as noted above)Mendelsohn'sdecision to dischargeWarren was made in March. TheGeneral Counsel contends the discharge decision wasmade on or about 14 May,a few days after Berger andCarlough became supervisors.The Employerasserts thedecisionwas independently made by Mendelsohn. TheGeneral Counsel also contends Berger and Carlough, assupervisors,were instrumental in the discharge decision.Resolution of the date on which the Employer decidedto dischargeWarren is,perhaps, the most critical andseminal issue in this case. A conclusion in favor of theGeneral Counsel's position would provide a substantial,legitimate base for an inference that Warren's dischargewas unlawfully motivated.This is so because I conclude,in agreement with the General Counsel, that the evi-dence shows that Berger,at least,harbored animositytoward Warren because(as will be described below) sheopposed the separation of salespeople from Local 262. IfindWarren's opposition might have,but did not,preju-dice Berger's and Carlough's promotional opportunities.Thislatter finding tends to support the General Coun-sel's position." By finding the evidence does not establish a prima faciecase, I donot mean to convey there is any validity to the Employer's contentionthatWarren was less than a satisfactory worker 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA determinationconsistentwith the Employer's con-tentions renders impotent the argument thatWarren'sprotected activities were connected with, or a consider-ation in,the discharge decision.I conclude the decision to terminate Warren's employ-ment was made in March by Mendelsohn. I find it wasbased on his perception and judgment of Warren as asalesperson. The following bases exist for this result.a.Documentary evidence supports a finding that thedischarge decision was made in MarchAt approximately the time Mendelsohn reviewed salesprojectionsagainst actual sales,he also was asked byBerardini to prepare various configurations for the salesdepartment that would reflect the potential agreementsthatmight emanate fromthe collective-bargaining nego-tiations then in progress.Mendelsohn complied. He submitted a draft of such al-ternatives to Berardini in mid-March.Mendelsohn's pro-posal is entitled "SalesDepartment Scenarios for4/1/85" (Exh. 9). It included three alternatives. Each al-ternative explicitly included language that encompasses adecision to terminateWarren. Thus,Mendelsohn's mid-March memorandum explicitly contains the phrase "re-place LeslieWarren" in the first alternative; and thephrase "replace Leslie, as above" in the second and thirdalternatives.A second document,generated later,bears the sameimport, namely, that the Employer had decided to oper-ate without Warren's services. Mendelsohn prepared thismemorandum (R. Exh. 14) after the 1985-1988 collec-tive-bargaining agreement was ratified by the member-ship of Local 262. This memorandum, dated 29 April, isentitled "Restructuring of Sales Department."This docu-ment reflects the earlier decision to operate withoutWarren on its last page.There,Mendelsohn listed eachof the salespeople who would be employed in the re-structured department.Warren's name was not listed. In-stead, the document contains the letters A, B, and C.These letters indicate it was Mendelsohn's intention toadd three, yet unknown, salespeople to the staff.b.Mendelsohn's deferral of Warren's discharge islogicalThe General Counsel strongly urges the delay of War-ren's discharge until 15 May makes it unlikely the deci-sionwas made in March. However, Mendelsohn's testi-mony reflects his decision was made before the Employ-er and Local 262 had concluded their negotiations for anewcollective-bargainingagreement.Mendelsohnclaimed he deferred implementation of Warren's dis-charge because the new commission rates were still unre-solved in negotiations and any replacement for Warrenwould need to be informed of the new rate of hire. I findMendelsohn's explanation reasonable.Itisconsistentboth with the cessation of negotiations and the Employ-er's efforts to develop structural changes in the sales de-partment through Mendelsohn's memoranda.There is no evidence Warren was such a disruptiveforce in the Employer's operations as to raise the expec-tation her discharge should have been effectuated con-current with the decision to take that action. Indeed, theuncertanties of the collective-bargaining results, I con-clude,militate in favor of delaying implementation ofMendelsohn'sdischarge decision until new commissionrates were established and a final revised configuration ofthe sales staff was adopted.c.The timing of preemployment interviews ofindividuals for positions as salespeople tends to confirmthe Employer's contention that the decision toterminateWarren was made before Berger andCarlough became supervisorsMendelsohn testified, without contradiction, that threepersons were interviewed before 10 May for salespersonpositions.He explicitly identified each by name. Thatthree individuals were interviewed is significant. Thatnumber exactly corresponds to the potential individualsidentified inMendelsohn's 29 April memorandum as A,B, and C (R. Exh. 14). Undisputedly, the interviews oc-curred before the dates Berger and Carlough were ad-vised they were promoted to their managerial positionsand before those promotions were announced to theother salespeople. I conclude that these interviews, cou-pledwith the omission of Warren'sname inMendel-sohn's second reconfiguration memorandum, support theconclusion that the decision to terminate Warren's serv-ices preceded the promotion of Berger and Carlough.14Mendelsohn'sproposal for restructuring the sales de-partment became operational during the first week inMay. The 10 May promotions of Berger and Carlough tosupervisory positions resulted from those revisions.On 14 May, Mendelsohn, Berger, and Carlough to-gethermet with eachsalesperson.They met withWarren that day. She was the last salesperson scheduled.Mendelsohn outlined the structural revisions,advisedWarren of new commission rates and that all salespeoplewould be assigned either to Berger or Carlough,but thespecific supervisory assignmentswere still uncertain.Mendelsohn told Warren she could continue to deal di-rectlywith him in the interim. The meeting lasted onlyapproximately 5 minutes.There is no evidence Warrensaid anything significant to the litigated issues.Later,on 14 May,Mendelsohn met with Berger andCarlough. Mendelsohn told them that Warren would beterminated.They asked when Mendelsohn planned totake that action.He said he intended to dischargeWarren whenhe had replacements. Berger andCarloughtoldMendelsohn the delay was cruel and unfair toWarren. They urged Warren's immediate termination.Mendelsohn said he had deferred telling Warren of histermination decision to avoid a gap between the termina-tion and hiring of replacement personnel to represent theEmployer's accounts. Berger and Carlough offered to beresponsible forWarren'saccounts until replacementscould be hired.On 15 May, Mendelsohn conferred with Warren. Men-delsohn dischargedWarren on this occasion. Each of14 This conclusion disposes of the General Counsel's claim that Bergerand Carloughwere at all involved in the decision to terminateWarren orthat the dischargeoccurredbecause Berger and/or Carloughimpressedtheir bias againstWarren on Mendelsohn HEMISPHEREBROADCASTING CORP.them testified as to what was said during this conference.I found each of them forthright,candid,and spontane-ous. They gave consistent versions of events when testi-fying regarding identical subject matter.Warren's testi-mony was more comprehensive.Accordingly,my factualfindings concerning the 15 May conversation track War-ren's account.Mendelsohn began the 15 May conversation.He toldWarren"I'm afraid the news isn't good.I'm going tohave to ask you to leave."Warren asked,"You're firingme?." Mendelsohn answered,"I'm afraid so."Warren toldMendelsohn she thought this was asudden move.She asked whether she would get anywarnings.Mendelsohn said"No." Warren remarked shedid not understand the reason for Mendelsohn's action.He said that he did not believe Warren would fit into thenew system.Warren noted that the system was in effectfor only I day and they had not yet given it a chance.Mendelsohn said the decision had been made the previ-ous evening during a meeting attended by Berardini,Berger,and Carlough.Warren testified thatMendelsohn "was trying to benice about"discharging her. In this connection,Mendel-sohn related how he had been terminated from a job sev-eral years earlier and"itwasn't the end of the world."Warren asked whether her difficulties with the TeaParty(Don Law)account"had anything to do withher discharge.Mendelsohn said"No, it didn't."Finally,Warren and Mendelsohn discussed severancepay and recommendations that would be made to any ofWarren's potential employers.Warren's last day at work for WBCN was 15 May.Warren continued to receive commission payments forany orders placed by her and aired before 24 May.2.Warren's protected activitiesUnion activity increased among the salespeople in Jan-uary.They were anticipating the forthcoming collective-bargaining negotiations.One of the issues debated amongthe bargaining unit employees concerned what positionLocal 262 negotiators should take during negotiations re-garding the inclusion of salespeople.This issue was inex-tricably connected to the objectives of creating manage-ment positions and obtaining the Employer's confidentialfinancial information to which I have alluded in sectionII,A, above.The meetings at which this issue was raised,and Warren's participation, are summarized below.7 January:The salespeople met among themselves,separate from other bargaining unit employees.They dis-cussed the possibility of withdrawing from the bargain-ing unit.Warren said she did not agree the salespeopleshould leave the Union.A majority of the group votedin favor of asking the membership to permit the salespeo-ple to withdraw from the Union. Warren abstained fromvoting.8 January:The Union conducted a general member-ship meeting.The issue of withdrawal of the salespeoplefrom the Union was among the matters discussed. Opendebate ensued on that issue.Salespeople spoke for andagainst the proposal.A vote was taken by a show ofhands.The proposal was defeated.Warren abstained.40111 January:The salespeople met among themselves.They discussed whether to ask the Union's general mem-bership to reconsider the issue of salespeople'swithdraw-al from the Union.Warren credibly testified that Bergerand Carlough said they were unhappy with the results ofthe 8 January union meeting.Other salespeople orallyagreed.Warren(in her words) "repeated. . . [her] . . . opin-ion" (Tr.121).The salespeople voted to request theunion membership to permit them to present their with-drawal proposal at another general membership meetingscheduledfor 17January.Warren abstained from votingon 11 January.17 January:The Union conducted another generalmembership meeting.The salespeoples'withdrawal pro-posalwas discussed.Berger presented prepared specificarguments to support the withdrawal.He fielded ques-tions.Warren addressed the withdrawal issue.15Warren saidshe agreed with the employees who said they were op-posed to the withdrawal proposal. (That opposition wasexpressed basically by unit employees who were notsalespeople.)Warren declared it was she,among thesalespeople,who abstained from voting on the issue. Sheasked for the 17 January vote to be cast by secret ballot.The withdrawal proposal was again rejected.Berger spoke with Warren two or three times between8 and 17 January regarding the withdrawal proposal. Hetried to convinceWarren that withdrawal from theUnion would benefit the salespeople.During these con-versations,Warren questioned and opposed Berger'sviewpoint.These conversations generally occurred inWarren'swork area approximately between 5:30 to 6p.m. Occasionally, those discussions progressed in a loudtone of voice.Mendelsohn and Berardini regularly met in Berardini'soffice at times that coincided with the Berger-Warrendiscussions.Berardini'sdesk was located about 2 feetfromWarren's desk.However,an 8-foot-high wall ap-proximately 6 inches thick separated them.The wall didnot reach from floor to ceiling.About 2 to 3 feet of openspace existed between the wall's top and the ceiling.'Carlough testified, that she heard Berger and Warrenengaged in the 8 to 17 January conversations.Carloughwas at her desk,about 12 to 15 feet from Warren's desk,at those times. Carlough,however,claimed only that sheheard Berger and Warren talking in loud voices.She saidshe was "not aware of the exact conversation" (Tr. 713).Mendelsohn unequivocally denied he knew of War-ren's position on the withdrawal issue at times critical toestablishing Employer knowledge of her protected activ-ity.Warren testified she could hearvoicesfrom Berar-'s The General Counsel claims the record does not clearly showwhether Warren spoke during the meeting of 8 or 17 January.Ifind shedid so on 17 January.Warren's recollection of the occasions on which certain events oc-curred was not as specific as other witnesses'.For example,the Employ-ees Traffic Director Hahesy(a unit employee)was more comprehensiveand sure about what took place on 17 January.I accept Hahesy's recollection thatWarren spoke at that meeting. Ha-hesy's account is consistent with that part of Warren's testimony thatWarren asked that the 17 January vote be conducted by secret ballot. 402DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdini's office when voices were raised.There is no evi-dence the precise words were discernible.'s15 March:The Employer conducted a general meetingamong the employees.Mel Karmazin,the Employer'spresident,addressed the attendees.Mendelsohn and Ber-ardini were present.Therewas some discussion regarding the propositionof salespeople being removed from the Union. (TheEm-ployerhad proposed,during collective-bargaining negoti-ations then pending,that salespeople be eliminated fromthe bargaining unit.When Karmazin spoke,the Union al-ready had rejectedthatproposal.The rejection,presum-ably, was pursuant to the 17 January general membershipvote.)Karmazin gave his reasons in support of the Em-ployer's proposal.Warren expressed an opposite view.She said she believed that Karmazin's goals could beachieved even if the salespeople were involved in aunion contract.Later on 15 March,the Employer and Union held anegotiating session.Union negotiating committee mem-bersCarlough and Wexler proposed creation of newsales department management positions.The Employeragreed.Further,the parties agreed the new positionswould be funded by house accounts.Thisagreement ef-fectivelyremoved the prohibition against house ac-counts.Also, the parties agreed to modify the contract'seconomic terms for salespeople.Specifically,the Unionagreed to the Employer'sproposal that salespeoples'commission rates no longer be established in the collec-tive-bargaining agreement.Thereafter,the Union conducted a meetingfor ratifi-cationof the new collective-bargainingagreement.Warren vigorously objected to ratification.She said shewas surprised that the union negotiators agreed to theabove-mentioned terms.Warren expressed disbelief thatthe contract contained nothing regarding sales commis-sions "except that it's up to somebody."Warren also saidshe thought it was dangerous for the salespeople to"open up house accounts as a means of compensation formanagers." (Tr. 133.)The ratification vote was taken byraise of hands.Warren was the only unit employee tovote against ratification.I find that the preceding discussion regarding Warren'sactivities provides ample evidence that she was engagedin protected union activities between 7 January and 15March;and that activity was open,notorious,and rea-sonably could not have escaped Mendelsohn's attentionbefore he decided to discharge Warren."3.AnalysisThe General Counsel must prove the Employer wasmotivated by unlawful considerations in its discharge ofWarren.Discriminatory motivation is a critical elementand essential ingredient of a prima facie case.WMUR-TVCo., 253 NLRB 697, 703(1980).Ihave stated above,in various places, that the evi-dence is viewed in a light most favorable to the GeneralCounsel,for analysis purposes.I conclude the preponder-ance of evidence does not sustain a finding that Warren'sdischarge was discriminatorily motivated,even when allcritical questionable areas are resolved consistent withthe General Counsel's arguments and contentions. 18Concededly,there are two factors that militate infavor of findingWarren's discharge was motivated bydiscriminatory considerations. Those factors are1.Mendelsohn's denial to Warren during her 15 Maytermination interview that her handling of the Don Lawaccount was a factor in the discharge contradicts thevast evidence adduced by the Employer designed toshow that Warren failed in her responsibility to servicethat account; and2.The discharge appears to be precipitous because itoccurred without warning only 1 day after new ratesand supervisory changes were discussed by Mendelsohnwith Warren.Inother circumstances,these elementswould bestrong and persuasive factors on which I would make aninference that discriminatory reasons causedWarren'sdischarge.However, in the entire context of the instantcase,Iconclude the above factors present only suspi-cious conditions.They do not convincingly support aninference adverse to the Employer because they are re-butted by the more direct and tangible evidence, whichdemonstrates Mendelsohn made the discharge decision inMarch.IfindMendelsohn's deferral of implementing hisdecision supported by extrinsic events; the need to settlenew contract terms with Local 262 and to develop revi-sions of the Employer's sales department.IfindMendelsohn's failure expressly to warn Warrenher job was in jeopardy,and to engage her in a reviewof the department's revisions a day before the discharge,fully plausible as consistent with his overall demeanor.The General Counsel characterizesMendelsohn aspossessing and exhibiting a "nonconfrontational personal-ity." I agree with this description.Mendelsohn was soft-spoken,mild-mannered,and of moderate temperamentduring his lengthy testimony at the instant hearing. Therecord reflects Mendelsohn transmitted these traits to hismanagerial style.For example,Mendelsohn personallyavoided criticism of Warren's appearance at work. Ap-parently,Mendelsohn was content thatWexler hadraised that issue with Warren.Ifind,contrary to the General Counsel's contention,thatMendelsohn's personality is consistent with deferralof Warren's discharge beyond the date of decision and"There is no direct evidence to show either Berardint or Mendelsohnbecame aware of Warren's activity or her position as a result of theseconversations between her and Berger.Nonetheless,for purposes of as-sessing the nature of a prima facie case,I shall assume that the Employerknew of Warren's activity at least as early as 17 January.'r Also,for analysis purposes, I find the record shows Warren's viewson exclusion of salespeople from the Union were firmly opposite fromthose shared by Berger and Carlough.They were similarly inconsistentwith the views expressed by the Employer's president.iB 1 find all other elements of a prima facie casehavebeen proved byat least the evidence indicated below(a) Protected activity-Warren's conduct regarding withdrawal of sales-people from the Union;(b)Employer knowledge:By inference derived from the notoriouscharacter of Warren's activity and directly from her 15 March challengeto Karmazin,(c)Unlawful effect of discharge: Warren's discharge signaled to othertheir employment might be in jeopardy unless they remained,or wantedto remain,in the Union. HEMISPHEREBROADCASTING CORP.also accounts for his 14 May failure to advise Warren ofthe decision. 19Mendelsohn'scharacter,personality,and demeanormake it reasonable to expect he would have denied thedischarge was related to how Warren serviced the DonLaw account.Warren's question,which elicited that re-sponse from Mendelsohn,was askedafterMendelsohntoldWarren she was being fired.20 Clearly, a negativeanswer to Warren'squestionwas less likely to inducecontroversy than giving an answer that would raise thespectre of factual disagreement.In view of Mendelsohn'sundisputed character,I find his denial that Don Law wasinvolved in the discharge a remark reasonably anticipat-ed. In the total scenario of events,that denial bears nosinister import.Inmaking my conclusions I am mindful that, on 15May, Mendelsohn told Warren the discharge decisionhad been made the previous night.Iconsider thatremark,also, one which is readily anticipated to comefrom Mendelsohn.In all the instant circumstances, I con-clude this statement is another way Mendelsohn avoidedcontroversy.To ascribe the decision to the previousevening establishes an implied explanation for includingWarren in his 14 May review of the new sales commis-sions and system.The recordas a whole does not war-rant me tofind,from Mendelsohn's false statement aboutwhen the discharge decision was made, either that Men-delsohn is generally not credible or that he admitted hehad not decided to terminate Warren until 14 May.On the foregoing,I am unwilling,and virtually unable,to infer the existence of unlawful motivation from eitherof the two best factors presently under discussion.2 tI find the following additional evidence and argumentsrelevant to the element of discriminatory motivationnoteworthy.But, I find each unpersuasive.(a)The General Counsel contends that Berger andCarlough dislikedWarren, and their animosity may beimputed to the Employer.Unquestionably,Berger andCarlough were in the forefront of the effort to withdrawthe salespeople from the Union.Considerable evidencewas adduced to show that their attitude toward Warrenchanged after she expressed her opposition to withdraw-al from the Union.I need not decide either the nature ofBerger's and Carlough'sattitude changes (if any) orwhether their attitudes can be imputed to the Employer.However,even assuming Berger and Carlough har-bored actionable animus toward Warren,Ifind it im-proper to transmit their hostility and animus to the Em-ployer.Thisis so because the evidence clearly shows thedecision to dischargeWarren was made long beforeBerger and Carlough became supervisors.I conclude nei-ther of them had any effective input on the discharge de-19 I reject the General Counsel's argument that the decision was tenta-tive until 14 May Mendelsohn's personality does not necessarily affecthis ability to make aggressive,prompt decisions(R. Exh.9),where Men-delsohnunequivocallydefinitivelyrecommended,three times, thatWarren be replaced20 Mendelsohn'spersonalitywas evident in the language used toinformWarren of the discharge.He only said he was asking "her toleave";and, even when Warren asked whether"You're firing me?", Men-delsohn characteristically answered,"I'm afraid so "211 have considered the absence of any allegation or evidence of anindependent 8(a)(1) violation in making this conclusion403cision.I simply find neither of them was involved in thedecision to terminate Warren.22(b)The General Counsel claims that the Employer'sfailure to warn Warren that her job performance jeop-ardized her employment is evidence of unlawful motiva-tion.In other circumstances,thiswould be true. In thepresent circumstances,Ifind this argument contrary tothe facts.I concede there is no evidence that Warren re-ceived explicit warnings that she might be discharged.However,the undisputed evidence shows that Mendel-sohn counseledWarren on various occasions(enumer-ated above in section II,B(l)) as early as December 1984.Those discussions involved,among other things,Mendel-sohn's expressions of disappointment with Warren's reve-nue production and ways and meansby whichshe couldimprove it. Income production is a salesperson's princi-pal objective.In my view,explicit criticism of results re-garding that objective bears the implication that the pro-ducer's tenure is tenuous unless there is improvement inproduction.(c)TheGeneralCounsel asserts thatWarren wastreated in a disparate manner, and that treatment is evi-dence of unlawful motivation.Iconclude the evidencedoes not show Warren was subjected to the claimed dis-parate treatment.The claim is based on a comparison ofWarren's performance to that of salesperson Christmas.In fact, a comparison of the total sales of Warren andChristmas between October 1984 through April 1985shows that Warren outsold Christmas by an average ofapproximately$8000 per month.Nonetheless,Ifind nomerit to the claim of disparate treatment.Two reasons exist for my conclusion.First, I havenoted earlier in this decision that Christmas was main-tained by the Employer on its sales staff to achieve andmaintain compliance with requirements for minority em-ployment.Mendelsohn excluded Christmas' productionfrom the performance evaluations that Berardini requiredhim to make in early 1985.IcreditMendelsohn's testi-mony this omission reflected Christmas' special status. Inany event,Warren was a considerably more experiencedsalesperson than Christmas.It is reasonable that the Em-ployer would have expected her to produce more thanshe did.Second,Ifind a more appropriate comparison of salesstatisticswould be to compare the production betweenWarren and Woolf. As earlier stated,both of them begantheir sales careers with the instant Employer in Septem-ber 1984.Woolf essentiallyworked from Septemberthrough December 1984.23Woolfstotal sales during the22 1 need not deal with the General Counsel's alternate theory (ex-pounded in his posthearing brief)thatBerger's and Carlough's hostilityprompted them to urge Mendelsohn,on 14 May, to terminate Warren im-mediately and thus the discharge was accelerated by their hostility at atime when they were clearly supervisors In the absence of direct evi-dence of unlawful motivation or independent 8(a)(1) activity,and in allthe instant circumstances,Ifind the request for immediate termination asincere and legitimate benevolent expression22 Based on the Employer's records(R Exh 3).1presumeWoolfworked very little in January 1985 There is no evidence to show the cir-cumstances of Woolfs departure 404DECISIONSOF THE NATIONALLABOR RELATIONS BOARDlastcalendar quarter of 1984 exceededWarren's by$3000.Interestingly,Christmas'lastquarter,1984, salesexceededWarren'sby $77,303 (R. Exh.2).Thesestatis-tics negate the validity of the contention thatWarrenwas treated in a disparate manner.Ifind,based on the foregoing analysis, that the recordcontains insufficient evidence onwhich to concludethere exists a prima facie case of discrimination againstWarren.24On the above findings of facts, and on the entirerecord in the case,Imake the followingCONCLUSIONS OF LAW1.Hemisphere BroadcastingCorporation (WBCN) isan employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.2.The Employerhas not committed any of the unfairlabor practices alleged in the complaint.[RecommendedOrder fordismissal omitted from pub-lication.]24 As earlier stated.this conclusion renders it unnecessary to decidewhether the evidence shows that the Employer Satisfied its burden ofpersuasion underWright Line.supra